Order unanimously affirmed. Memorandum: The original written application of appellant upon which the order appealed from was based is not in the file of the County Clerk and the parties have been unable to produce it. We have considered, however, the allegations of the petition to this court, sworn to by appellant on the 2d day of August, 1966, as stating the basic facts of some of petitioner’s contentions. These same facts were presented on the argument of the appeal. In deciding the issues, we have examined the psychiatric report. (Appeal from order of Onondaga County Court denying, without a hearing, motion for resentence.) Present — Williams, P. J., Bastow, Goldman, Henry and Marsh, JJ.